Per Curiam.
The plaintiff in error obtained, in this court, not only a reversal of the judgment of the Supreme Court, but also an affirmance of the original judgment in the trial court, thus finally ending the litigation in his favor. He is, therefore, entitled to costs in this court.
The cause having been brought into the Supreme Court by certiorari, the question of costs there is, by statute, committed to the discretion of that court, and consequently application must be there made for costs in certiorari.